
	
		II
		110th CONGRESS
		1st Session
		S. 1291
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2007
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend and modify the renewable energy production credit and to extend and
		  modify the credit to holders of clean renewable energy bonds.
	
	
		1.Short titleThis Act may be cited as the
			 Wind Energy Development Act of
			 2007 or the WEnD
			 Act.
		2.Extension and modification of renewable
			 electricity production credit
			(a)ExtensionParagraphs (1), (2), (3), (4), (5), (6),
			 (7), and (9) of section 45(d) of the Internal Revenue Code of 1986 (relating to
			 qualified facilities) are each amended by striking January 1,
			 2009 each place it appears and inserting January 1,
			 2013.
			(b)Modification of inflation
			 adjustmentParagraph (2) of
			 section 45(b) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new sentence: No adjustment shall be made under this
			 paragraph with respect to the 1.5 cent amount in subsection (a) and the 8 cent
			 amount in paragraph (1) for any year after 2007..
			(c)Effective
			 dateThe amendments made by
			 this section apply to energy produced and sold after the date of the enactment
			 of this Act, in taxable years ending after such date.
			3.Extension and expansion of credit to
			 holders of clean renewable energy bonds
			(a)ExtensionSection 54(m) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking 2008
			 and inserting 2012.
			(b)Annual volume cap for bonds issued during
			 extension periodSubsection
			 (f) of section 54 of the Internal Revenue Code of 1986 (relating to limitation
			 on amount of bonds designated) is amended to read as follows:
				
					(f)Limitation on amount of bonds
				designated
						(1)Annual national limitationThere is a national clean renewable energy
				bond limitation for each calendar year of $2,250,000,000.
						(2)Allocation by Secretary
							(A)In generalSubject to subparagraph (B), the Secretary
				shall allocate the amount described in paragraph (1) among qualified projects
				in such manner as the Secretary determines appropriate.
							(B)Limitation on allocationsWith respect to any calendar year, the
				Secretary may not allocate—
								(i)more than $750,000,000 of the amount
				described in paragraph (1) to finance qualified projects of qualified borrowers
				which are public power entities,
								(ii)more than $250,000,000 of the amount
				described in paragraph (1) to finance qualified projects of qualified borrowers
				which are Indian tribes,
								(iii)more than $500,000,000 of the amount
				described in paragraph (1) to finance qualified projects of qualified borrowers
				which are government entities (other than public power entities or Indian
				tribes), and
								(iv)more than $750,000,000 of the amount
				described in paragraph (1) to finance qualified projects of qualified borrowers
				which are cooperative electric companies or cooperative lenders.
								(C)Public power entityFor purposes of subparagraph (B), the term
				public power entity means a State utility with a service
				obligation, as such terms are defined in section 217 of the Federal Power
				Act.
							.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to bonds issued after December 31, 2007.
			
